                                         Case 5:17-cv-00220-LHK Document 1444 Filed 01/25/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         FEDERAL TRADE COMMISSION,                         Case No. 17-CV-00220-LHK
                                  11
                                                       Plaintiff,                          ORDER GRANTING IN PART AND
                                  12                                                       DENYING IN PART FIH MOBILE AND
Northern District of California




                                                 v.                                        HON HAI PRECISION INDUSTRY'S
 United States District Court




                                  13                                                       ADMINISTRATIVE MOTION TO
                                         QUALCOMM INCORPORATED,                            SEAL
                                  14
                                                       Defendant.                          Re: Dkt. No. 1437
                                  15

                                  16
                                              Applying the compelling reasons standard, the Court rules on FIH Mobile and Hon Hai
                                  17
                                       Precision Industry’s motion to seal, ECF No. 1437, as follows.
                                  18      Document                      Portions of Pages                           Ruling
                                        CX4401           Foxconn_0000175068 to                           DENIED as to Skiver Comment
                                  19
                                                         Foxconn_0000175069                              on page Foxconn_0000175069.
                                  20                                                                     GRANTED otherwise.
                                        CX4401           Foxconn_0000175071 to                           GRANTED.
                                  21                     Foxconn_0000175072
                                        CX4401           Foxconn_0000175075 to                           GRANTED.
                                  22                     Foxconn_0000175076
                                  23   IT IS SO ORDERED.
                                  24   Dated: January 25, 2019
                                  25                                                  ______________________________________
                                  26                                                  LUCY H. KOH
                                                                                      United States District Judge
                                  27
                                                                                       1
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART FIH MOBILE AND HON HAI PRECISION
                                       INDUSTRY'S ADMINISTRATIVE MOTION TO SEAL
